significant index no tax exempt and department of the treasury internal_revenue_service washington d c mar ter rauk government entities division re dear this letter constitutes notice that waivers of the percent excise_tax due under sec_4971 of the internal_revenue_code code have been granted with respect to the liquidity_shortfall experienced by the plan for the first and fourth quarters of the plan_year ending december ending december a waiver of the percent tax under sec_4971 of the code has been granted with respect to the liquidity_shortfall experienced by the plan for the fourth quarter of the plan_year ending december and for all four quarters of the plan_year and the waivers of the percent tax and the percent tax have been granted in accordance with sec_4971 of the code for any quarter for which a waiver has been granted the amount of the waiver is equal to percent or percent as applicable of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_41 m for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarters ending march september and december - december march june the plan is a single employer defined_benefit_plan with a plan_year ending december the company is a communication networking company the company sponsors the plan for the benefit of certain employees of its related company sub a actuary was actuary became the the plan’s enrolled_actuary from _ plan’s enrolled_actuary in and remains in that capacity through the present time through a portion of sub a began experiencing a series of reductions in force asa _and the company has continued to make the necessary beginning in result a number of plan participants terminated employment and their benefits became in many instances the benefits were distributed in the form of single sum distributable payments these single sum payments not only reduced the amount of liquid_assets in the plan but also increased the amount of liquid_assets required to be maintained under sec_412 of the code ultimately the plan experienced liquidity shortfalls as described in the table above there have been no liquidity shortfalls since december contributions to satisfy the liquidity requirements under sec_412 of the code actuary was aware of sub a’s reductions in force and that significant distribution payments were being made from the plan hence actuary should have been aware of the potential for a liquidity_shortfall in the plan however actuary did not make liquidity requirement calculations and never informed the company about any potential for a liquidity_shortfall in the plan information of form_5500 for the plan_year ending december not complete line b concerning the plan's liquidity_shortfall for each quarter of the plan_year as required by the instructions to this form in fact in completing the schedule b actuarial actuary did but did not discover the at which time the shortfalls were brought to actuary became the enrolled_actuary for the plan in liquidity shortfalls in question until late the company's attention since no liquidity shortfalls have arisen since company has not needed to make additional contributions to meet the liquidity requirements of sec_412 of the code shortly after learning of the liquidity shortfalls the company retained legal counsel to prepare and submit this ruling_request the company has continued to make all required quarterly contributions for the and based on the information submitted with the request the liquidity_shortfall arose as a result of significant reductions in force at sub a and the resulting disbursement of benefits from the plan neither actuary nor actuary notified the company about a plan years the potential liquidity_shortfall until actuary brought it to the company's attention in by the time the company was made aware of the liquidity shortfalls in late question there was no longer a liquidity_shortfall in the plan these facts indicate that the liquidity_shortfall was due to reasonable_cause and not willful neglect furthermore by continuing to make the required quarterly contributions to the plan in the company took reasonable steps to remedy the liquidity_shortfall and based on the information above we conclude that the liquidity shortfalls experienced by the plan for the quarters ending march june cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls were due to reasonable and december september december march this ruling is made with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the authorized representative pursuant to a power_of_attorney on file in this office _and to your if you require further assistance in this matter please contact sincerely yours jor ke glo james e holland jr manager employee_plans technical
